937 F.2d 615
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Frank WHITESHIELD, Petitioner-Appellant,v.Carl BEALS, et al., Respondents-Appellees.
No. 90-35865.
United States Court of Appeals, Ninth Circuit.
Submitted June 27, 1991.*Decided July 1, 1991.
Before SCHROEDER, FLETCHER and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Frank Whiteshield, an Oregon state prisoner, appeals pro se the district court's grant of summary judgment in favor of defendants in his civil rights action.  Whiteshield contends that prisoner officials deprived him of property without due process of law when they deducted $7.40 from income received by him during the holiday buying period as payment for postage and legal copying expenses Whiteshield previously had incurred.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.


3
We review a district court's grant of summary judgment de novo.  Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 110 S.Ct. 3217 (1990).  Having viewed the evidence in the light most favorable to Whiteshield, we determine that there are no genuine issues of material fact and the district court correctly applied the substantive law.  See Tzung v. State Farm Fire & Casualty Co., 873 F.2d 1338, 1339-40 (9th Cir.1989).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3